DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification nor the drawings teach the first helical blade having a first section in a cantilever section. Clarification is required.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Bertola does not teach a helical blade, but an auger which cannot be considered a helical blade. Bertola teaches an auger which consists of a helical blade as shown in Figure 1. Applicant then argues that a helical blade does not have a shaft, but it is known in the art that helical blades are capable of having a rotating shaft and the claim limitations does not distinguish itself in that way to overcome cited prior art. Bertola teaches a rotating drum as shown in Figure 1 which is considered to be the assembly on the system. Then teaches a static shell 2 and a rotating shell 4 where Bertola explains “the fixed channel and rotary pipe auger according to the invention comprises a plurality of alternated portions of a rotary spiral 1 within an outer fixed channel 2 and, respectively, of a fixed spiral 3 which is clamped within an outer pipe 4 which can turn rigidly with the fixed spiral” C3 L4-10. 
For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertola U.S. Patent No. 5,222,591.
Claim 1, Bertola teaches a rotating drum Fig. 1 for infeeding material by gravity to its interior Abstract comprising: a static shell (2) comprising an inlet (of 2) configured to enable the inlet of the material into the rotating drum to be carried out C1 L
25-30; and a rotating shell (4); and a first helical blade (1) arranged inside said rotating shell (4) and at least partially inside the static shell 2, wherein the first helical blade (1) is configured to rotate together with the rotating shell (4) C3 L5-45.
Claim 2, Bertola teaches the rotating shell (4) is arranged at least partially inside the static shell (2) Fig. 1.
Claim 3, Bertola teaches the rotating shell (4) is concentric to the static shell (2) Fig. 2.
Claim 8, Bertola teaches the radius of the static shell (2) with respect to the radius of the rotating shell (4) has a relationship comprised in the interval Fig. 1.
Claim 9, Bertola teaches the inlet (of 2) of the static shell (2) is arranged in the upper portion of said static shell (2) C1 L
25-30.
Claim 11, Bertola teaches the first helical blade (1) is arranged at least partially in correspondence with the inlet (of 2) of the static shell (2).
Claim 18, Bertola teaches the first helical blade (1) comprises a first section arranged inside the static shell (2), wherein the first section is a cantilever section (by intermediate supports) C4 L20-30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertola U.S. Patent No. 5,222,591 in view of Crosby U.S. Patent No. 5,052,858.
Claims 4 and 12-13, Bertola teaches helical 1 arranged externally to said rotating shell (4) but does not teach as Crosby teaches a second helical blade (26), wherein the second helical blade (526) is configured to rotate together with the rotating shell (2). It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claim 5, Bertola does not teach as Crosby teaches the second helical blade (26) of the rotating shell (2) is arranged between the rotating shell (2) and the static shell (19) Fig. 3. It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claims 6 and 14, Bertola does not teach as Crosby teaches the second helical blade (26) of the rotating shell (2) is oriented inversely to the first helical blade (25) Fig. 3. It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claims 7 and 15-16, Bertola teaches both the static shell (2) and the rotating shell (4) are cylindrical.
Claim 10, Bertola does not teach as Crosby teaches the static shell (19) comprises a cover (at 4) configured to prevent the outlet 4 of material that, after falling inside the static shell (19) through the inlet (3), is infed through the first helical blade (25) to the rotating shell (2). It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bertola U.S. Patent No. 5,222,591 in view of Jagan U.S. Patent Application Publication No. 2020/0359596.
Claim 17, Bertola does not teach as Jagan teaches the first helical blade is a shaft less helical blade P0031 Fig. 16. It would be obvious to one of ordinary skill to use the configuration of Jagan into the invention of Bertola for additional flexibility.
 Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS